      Case 3:20-cv-03586-E Document 1 Filed 12/08/20               Page 1 of 13 PageID 1



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION


 UBIQUITOUS CONNECTIVITY, LP,                            CIVIL ACTION NO. ____________

         Plaintiff,                                         JURY TRIAL DEMANDED

 v.

 TXU ENERGY RETAIL COMPANY LLC,

         Defendant.



                       COMPLAINT FOR PATENT INFRINGEMENT

        Plaintiff UBIQUITOUS CONNECTIVITY, LP (hereinafter, “Plaintiff” or “Ubiquitous”),

by and through its undersigned counsel, files this First Amended Complaint for Patent

Infringement against Defendant TXU ENERGY RETAIL COMPANY, LLC (hereinafter,

“Defendant” or “TXU”) as follows:

                                  NATURE OF THE ACTION

        1.      This is a patent infringement action to stop Defendant’s infringement of Plaintiff’s

United States Patent Nos. 10,344,999 (hereinafter, the “’999 Patent” or the “Patent-in-Suit”),

copies of which are attached hereto as Exhibit A.

        2.      Plaintiff seeks injunctive relief and monetary damages.

                                            PARTIES

        3.      Ubiquitous is a limited liability partnership organized and existing under the laws

of the State of Texas since February 14, 2012 and maintains its principal place of business at 2436

Tisbury Way, Little Elm, Texas, 75068 (Denton County).
     Case 3:20-cv-03586-E Document 1 Filed 12/08/20                       Page 2 of 13 PageID 2



        4.      Based upon public information, Defendant TXU is a corporation duly organized

and existing under the laws of the state of Texas since June 29, 2007.

        5.      Based upon public information, Defendant TXU has its principal place of business

located at 6555 Sierra Drive, Irving, Texas 75039 (Dallas County).

        6.      Based upon public information, Defendant TXU may be served through its

registered agent, Capitol Corporate Services, Inc., 206 E. 9th St., Suite 1300 Austin, Texas 78701.

        7.      Based upon public information, Defendant ships, distributes, makes, uses, offers

for sale, sells, and/or advertises its products and/or services under the iThermostat branded system.

                                   JURISDICTION AND VENUE

        8.      This action arises under the Patent Laws of the United States, 35 U.S.C. § 1 et seq.,

including 35 U.S.C. §§ 271, 281, 283, 284, and 285. This Court has subject matter jurisdiction

over this case for patent infringement under 28 U.S.C. §§ 1331 and 1338(a).

        9.      The Court has personal jurisdiction over Defendant because: Defendant has

minimum contacts within the State of Texas and in the Northern District of Texas; Defendant has

purposefully availed itself of the privileges of conducting business in the State of Texas and in the

Northern District of Texas; TXU has sought protection and benefit from the laws of the State of

Texas and is incorporated there; Defendant regularly conducts business within the State of Texas

and within the Northern District of Texas, and Plaintiff’s causes of action arise directly from

Defendant’s business contacts and other activities in the State of Texas and in the Northern District

of Texas.

        10.     More specifically, TXU, directly and/or through its intermediaries, ships,

distributes, makes, uses, imports, offers for sale, sells, and/or advertises its products and affiliated

services in the United States, the State of Texas, and the Northern District of Texas. Based upon

public information, Defendant has committed patent infringement in the State of Texas and in the

N.D. Tex.: Ubiquitous Connectivity, LP v. TXU Energy Retail Company LLC                          Page |2
                            COMPLAINT FOR PATENT INFRINGEMENT
       Case 3:20-cv-03586-E Document 1 Filed 12/08/20                     Page 3 of 13 PageID 3



Northern District of Texas. Defendant solicits customers in the State of Texas and in the Northern

District of Texas. Defendant has many paying customers who are residents of the State of Texas

and the Northern District of Texas and who use Defendant’s products in the State of Texas and in

the Northern District of Texas.

         11.    Venue is proper pursuant to 28 U.S.C. §1400(b) because Defendant resides in the

Northern District of Texas because of its formation under the laws of Texas and because Defendant

has its principal place of business in the Northern District of Texas.

         12.    Venue is proper pursuant to 28 U.S.C. § 1391(b) and (c) because Defendant resides

in the Northern District of Texas because of its formation under the laws of Texas, which subjects

it to the personal jurisdiction of this Court.

                                 BACKGROUND INFORMATION

         13.    The Patent-in-Suit was duly and legally issued by the United States Patent and

Trademark Office (hereinafter, “USPTO”) after full and fair examinations.

         14.    Plaintiff is the owner of the Patent-in-Suit, and possesses all right, title and interest

in the Patent-in-Suit including the right to enforce the Patent-in-Suit, the right to license the Patent-

in-Suit, and the right to sue Defendant for infringement and recover past damages. See Ex. A at

A-1.

         15.    Based upon public information, Defendant owns, operates, advertises, and/or

controls the website www.txu.com, through which Defendant advertises, sells, offers to sell,

provides and/or educates customers about its products and services, including but not limited to

Defendant’s TXU iThermostat branded system (collectively, the “Accused Products and

Services”). Evidence obtained from TXU’s website (and others) regarding these products is

provided in Exhibit B, Exhibit C, Exhibit D, and Exhibit E.



N.D. Tex.: Ubiquitous Connectivity, LP v. TXU Energy Retail Company LLC                           Page |3
                            COMPLAINT FOR PATENT INFRINGEMENT
     Case 3:20-cv-03586-E Document 1 Filed 12/08/20                       Page 4 of 13 PageID 4



          16.      TXU offers its customers the ability to download the TXU iThermostat app, which

allows users to control their iThermostat device remotely from a mobile device such as but not

limited to an iPhone, iPad, or Android device. See Ex. B, at p. B-3 (indicating the app is available

for download on the Apple App Store and for Android at Google Play).

    17.         According to the description of the TXU iThermostat app on TXU’s webpage:




                                                 Figure 1

See Ex. B.




N.D. Tex.: Ubiquitous Connectivity, LP v. TXU Energy Retail Company LLC                       Page |4
                             COMPLAINT FOR PATENT INFRINGEMENT
     Case 3:20-cv-03586-E Document 1 Filed 12/08/20                       Page 5 of 13 PageID 5



        18.     According to the description of the TXU iThermostat app on the Applications page

for Apple iPhones, the provider for the TXU iThermostat app is TXU Energy Retail Company

LLC. See Ex. C at p. C-2.

        19.     According to the description of the TXU iThermostat app on the Applications page

for Apple iPhones:




                                                 Figure 2

See Ex. C at p. C-1.

        20.     Upon information and belief, the iThermostat app allows users (1) to change the

settings of their iThermostat in near real-time (typically within one minute) from their mobile

devices; (2) to set heating and cooling schedules for the iThermostat from their mobile devices;

(3) provides users with usage data related to the iThermostat system; and (4) to set the distance

from their iThermostat that will adjust the “Away mode” of the iThermostat system. See Ex. D.


N.D. Tex.: Ubiquitous Connectivity, LP v. TXU Energy Retail Company LLC                       Page |5
                            COMPLAINT FOR PATENT INFRINGEMENT
     Case 3:20-cv-03586-E Document 1 Filed 12/08/20                       Page 6 of 13 PageID 6



        21.     Upon information and belief, at least certain TXU iThermostat systems provided to

customers also include a feature known as RadiusTM. See Ex. D and Ex. E This RadiusTM uses

GPS location serves on a user’s mobile device “to determine when you’ve left your location and

turns on Away for your thermostat(s).” See Ex. D at p. D-5.

        22.     Upon information and belief, the Brighten® iThermostat device may also receive

current room temperature readings from a thermostat and send control instructions, i.e. increasing

or decreasing room temperature, to the user’s HVAC system. See Ex. E, at p. E-3 and E-4.

        23.     TXU provides guidance to its prospective customers through documents that

provide information to educate users about the benefits of iThermostat system and how to choose

the right system for a customer’s particular requirements. See Exs. B-E.

                COUNT I: INFRINGEMENT OF U.S. PATENT NO. 10,344,999

        24.     Plaintiff re-alleges and incorporates by reference all paragraphs above.

        25.     The Patent-in-Suit was duly and legally issued on July 9, 2019 by the United States

Patent and Trademark Office (hereinafter, “USPTO”) after full and fair examination of USPTO

Application No. 15/405,793 (the “’793 Application”) which was filed on January 13, 2017. See

Ex. A at A-1.

        26.     The ’793 Application was a continuation of USPTO Application No. 13/271,203

(the “’203 Application”) which was filed on October 11, 2011 and issued after full and fair

examination as U.S. Patent 9,602,655. See Ex. A at A-1.

        27.     The ’203 Application was a continuation of USPTO Application No. 11/686,993

(the “’993 Application”) which was filed on March 16, 2007 and issued after full and fair

examination as U.S. Patent 8,064,935. See Ex. A at A-1.




N.D. Tex.: Ubiquitous Connectivity, LP v. TXU Energy Retail Company LLC                       Page |6
                            COMPLAINT FOR PATENT INFRINGEMENT
     Case 3:20-cv-03586-E Document 1 Filed 12/08/20                       Page 7 of 13 PageID 7



        28.     The ’993 Application was a division of USPTO Application No. 11/163,372 (the

“’372 Application”) which was filed on October 17, 2005 and issued after full and fair examination

as U.S. Patent No. 7,257,397. See Ex. A at A-1.

        29.     The ’372 Application is itself a divisional of USPTO Application No. 11/160,006

(the “’006 Application”) which was filed on June 6, 2005 and issue as and issued after full and fair

examination as U.S. Patent No. 6,990,335. See Ex. A at A-1.

        30.     The ’006 Application traces its priority to USPTO Provisional Application No.

60/522,887 which was filed on November 18, 2004. See Ex. A at A-1.

        31.     Plaintiff is informed and believes that Defendant has infringed and continues to

infringe claims of the ’999 Patent, either literally or under the doctrine of equivalents, through the

manufacture and sale of infringing system under the iThermostat brand, and other product lines.

Based upon public information, Defendant has infringed and continues to infringe one or more

claims of the ’999 Patent, including Claim 1, because it ships distributes, makes, uses, imports,

offers for sale, sells, and/or advertises devices, including at least the Accused Products and

Services, that form a wirelessly controllable system that incorporates a wall-mountable housing

(Brighten® iThermostat) including an environmental device, communication interface, wireless

circuit and microcontroller and that can communicate with a remote unit (wireless telephone).

See, supra, Paragraphs 16-23, and Figures 1 and 2.

        32.     Based upon public information, Defendant has intentionally induced and continues

to induce infringement of one or more claims of the ’999 Patent in this district and elsewhere in

the United States, by its intentional acts which have successfully, among other things, encouraged,

instructed, enabled, and otherwise caused Defendant’s customers to use the Accused Products and

Services in an infringing manner. To the extent that Defendant is not the only direct infringer of



N.D. Tex.: Ubiquitous Connectivity, LP v. TXU Energy Retail Company LLC                        Page |7
                            COMPLAINT FOR PATENT INFRINGEMENT
     Case 3:20-cv-03586-E Document 1 Filed 12/08/20                       Page 8 of 13 PageID 8



the ’999 Patent, customers that have purchased and/or used the Accused Products, including the

iThermostat (see Exs. B-E), constitute direct infringers.

        33.     Despite knowledge of the ’999 Patent as early as the date the Original Complaint

was served on Defendant, and based upon public information, Defendant continues to encourage,

instruct, enable, and otherwise cause its customers to use its products and services, in a manner

which infringes the ’999 Patent. See Exs. B-E. Based upon public information, the provision of

and sale of the Accused Products and Services is a source of revenue and a business focus of

Defendant. See id.

        34.     Based upon public information, Defendant specifically intends its customers to use

its products and services in such a way that infringes the ’999 Patent by, at a minimum, providing

and supporting the Accused Products and Services and instructing its customers on how to use

them in an infringing manner, at least through information available on Defendant’s website

including information brochures, promotional material, and contact information. See e.g. Exs. B-

E.

        35.     Specifically, Defendant offers design services to select, deploy and integrate its

products to assist its customers in installing and utilizing the infringing remote-control system.

See e.g., Exs. B-E. Based upon public information, Defendant knew that its actions, including but

not limited to any of the aforementioned products and services, would induce, have induced, and

will continue to induce infringement by its customers of the ’999 Patent by continuing to sell,

support, and instruct its customers on using the Accused Products and Services. See e.g., Exs. B-

E.




N.D. Tex.: Ubiquitous Connectivity, LP v. TXU Energy Retail Company LLC                       Page |8
                            COMPLAINT FOR PATENT INFRINGEMENT
     Case 3:20-cv-03586-E Document 1 Filed 12/08/20                       Page 9 of 13 PageID 9



        36.     Upon information and belief, Defendant also contributes to the infringement of the

’999 Patent by offering for sale and/or selling components that constitute a material part of the

invention claims in the ’999 Patent.

        37.     For example, Defendant has offered for sale and/or sold numerous thermostat

systems and iThermostat devices that infringe the ’999 Patent, as discussed above.

        38.     Upon information and belief, TXU’s iThermostat system have no substantial, non-

infringing uses. For example, the TXU website states:




                                                 Figure 3

See Ex.B, at p. B-4. In essence, TXU requires customers have Internet access and participation in

TXU Conservation Program.

        39.     As a result, these iThermostat systems can only be used in a manner that infringes

the ’999 Patent, and on information and belief, have been used by Defendant’s customers in a

manner that directly infringes one or more claims of the ’999 Patent.

        40.     Defendant’s aforesaid activities have been without authority and/or license from

Plaintiff.

        41.     Plaintiff is entitled to recover from Defendant the damages sustained by Plaintiff as

a result of Defendant’s wrongful acts in an amount subject to proof at trial, which, by law, cannot

be less than a reasonable royalty, together with interest and costs as fixed by this Court under 35

U.S.C. § 284.




N.D. Tex.: Ubiquitous Connectivity, LP v. TXU Energy Retail Company LLC                       Page |9
                            COMPLAINT FOR PATENT INFRINGEMENT
   Case 3:20-cv-03586-E Document 1 Filed 12/08/20                         Page 10 of 13 PageID 10



        42.        Defendant’s infringement of Plaintiff’s rights under the ’999 Patent will continue

to damage Plaintiff, causing irreparable harm to Plaintiff for which there is no adequate remedy at

law, unless enjoined by this Court.

                                            JURY DEMAND

        43.        Plaintiff demands a trial by jury on all issues.

                                        PRAYER FOR RELIEF

        44.        Plaintiff respectfully requests the following relief:

              A.      An adjudication that one or more claims of the Patent-in-Suit has been

                      infringed, either literally and/or under the doctrine of equivalents, by the

                      Defendant;

              B.      An adjudication that Defendant has induced infringement of one or more claims

                      of the Patent-in-Suit based upon post-filing date knowledge of the Patent-in-

                      Suit;

              C.      An award of damages to be paid by Defendant adequate to compensate Plaintiff

                      for Defendant’s past infringement and any continuing or future infringement up

                      until the date such judgment is entered, including interest, costs, and

                      disbursements as justified under 35 U.S.C. § 284 and, if necessary to adequately

                      compensate Plaintiff for Defendant’s infringement, an accounting of all

                      infringing sales including, but not limited to, those sales not presented at trial;

              D.      A grant of permanent injunction pursuant to 35 U.S.C. § 283, enjoining the

                      Defendant and its respective officers, agents, servants, employees, and

                      attorneys, and those persons in active concert or participation with them who

                      receive actual notice of the order by personal service or otherwise, from further



N.D. Tex.: Ubiquitous Connectivity, LP v. TXU Energy Retail Company LLC                           Page |10
                              COMPLAINT FOR PATENT INFRINGEMENT
   Case 3:20-cv-03586-E Document 1 Filed 12/08/20                         Page 11 of 13 PageID 11



                    acts of infringement with respect to any one or more of the claims of the Patent-

                    in-Suit;

            E.      That this Court declare this to be an exceptional case and award Plaintiff its

                    reasonable attorneys’ fees and costs in accordance with 35 U.S.C. § 285; and,

            F.      Any further relief that this Court deems just and proper.




N.D. Tex.: Ubiquitous Connectivity, LP v. TXU Energy Retail Company LLC                       Page |11
                            COMPLAINT FOR PATENT INFRINGEMENT
   Case 3:20-cv-03586-E Document 1 Filed 12/08/20                         Page 12 of 13 PageID 12



Dated: December 08, 2020                         Respectfully submitted,

                                                 /s/ Kirk L. Pittard
                                                 DURHAM, PITTARD & SPALDING, LLP
                                                 Kirk L. Pittard (Bar No. 24010313, TX)
                                                 P.O. Box 224626
                                                 Dallas, Texas 75222
                                                 Telephone: (214) 946-8000
                                                 Facsimile: (214) 946-8433
                                                 Email: kpittard@dpslawgroup.com

Of Counsel
HENINGER GARRISON DAVIS, LLC
James F. McDonough, III (Bar No. 117088, GA)*
Jonathan R. Miller (Bar No. 507179, GA)*
Travis E. Lynch (Bar No. 162373, GA)*
3621 Vinings Slope, Suite 4320
Atlanta, Georgia 30339
Telephone: (404) 996-0869, -0863, -0867
Facsimile: (205) 547-5504, -5506, -5515
Email: jmcdonough@hgdlawfirm.com
Email: jmiller@hgdlawfirm.com
Email: tlynch@hgdlawfirm.com

* admission Pro Hac Vice to be applied for

                                                 Attorneys for Plaintiff
                                                 Ubiquitous Connectivity, LP




N.D. Tex.: Ubiquitous Connectivity, LP v. TXU Energy Retail Company LLC                       Page |12
                            COMPLAINT FOR PATENT INFRINGEMENT
   Case 3:20-cv-03586-E Document 1 Filed 12/08/20                         Page 13 of 13 PageID 13




                                            List Of Exhibits
  A. U.S. Patent No. 10,344,999 (“’999 Patent”)
  B. Website: https://www.txu.com/savings-solutions/txu-ithermostat.aspx
  C. Website: https://itunes.apple.com/us/app/txuithermostat/id955585158?mt=8
  D. Website: https://ithermostat.txu.com/it/support.html
  E. Personal Reference Guide: Brighten® iThermostat




N.D. Tex.: Ubiquitous Connectivity, LP v. TXU Energy Retail Company LLC                       Page |13
                            COMPLAINT FOR PATENT INFRINGEMENT
